                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MANUEL OTERO,

                      Plaintiff,

   v.                                                          No. 1:19-cv-00990-JAP-KRS

BRISTOL WEST INSURANCE
COMPANY OF AMERICA,

                      Defendant.

                                       SCHEDULING ORDER

        THIS MATTER comes before the Court following a telephonic Rule 16 scheduling

conference held on November 26, 2019. At the hearing, the Court adopted the parties’ proposed

Joint Status Report and Provisional Discovery Plan, with minor modifications, as reflected in the

dates below.

        IT IS, THEREFORE, ORDERED that the parties shall adhere to the following

discovery plan:

        (a) Maximum of thirty (30) interrogatories by each party to any other party with

           responses due thirty (30) days after service.

        (b) Maximum of thirty (30) requests for admission by each party to any other party with

           responses due thirty (30) days after service.

        (c) Maximum of fifty (50) requests for production by each party to any other party with

           responses due thirty (30) days after service.

        (d) Maximum of ten (10) depositions per side.

        IT IS FURTHER ORDERED that the following case management deadlines

shall govern:

                                                                                  Scheduling Order
                                                                                       Page 1 of 3
       (a) Deadline for Plaintiff to join parties or amend pleadings pursuant to Federal Rule of

           Civil Procedure 15: December 18, 2019;

       (b) Deadline for Defendant to join parties or amend pleadings pursuant to Federal Rule of

           Civil Procedure 15: December 30, 2019;

       (c) Plaintiff’s expert-disclosure deadline: January 31, 2020;

       (d) Defendant’s expert-disclosure deadline: March 2, 2020;

       (e) Deadline for supplementing discovery/disclosures:       as required by the Federal

           Rules of Civil Procedure;

       (f) Termination of discovery: April 13, 2020;

       (g) Motions relating to discovery: May 20, 2020;

       (h) All other motions: June 3, 2020;

       (i) Pretrial order:    Plaintiff to Defendant by: July 17, 2020;

                              Defendant to Court by: July 24, 2020.

       IT IS FURTHER ORDERED that the Court must approve any changes to the timing or

scope of discovery, other than the parties’ agreement to extend the length of a deposition made

during the deposition in question. Requests by a party to change the timing or scope of

discovery, other than a mutual agreement to extend a deposition reached during the deposition,

must be made by motion and before the termination of discovery or the expiration of any

applicable deadline. Discovery must be completed on or before the termination of the discovery

deadline. A written discovery request must be propounded by a date which ensures that the

response to that request is due on or before the discovery deadline. The parties are further

reminded that the cutoff for motions related to discovery does not relieve the party of the twenty-

one (21) day time period under Local Rule 26.6 to challenge a party’s objections to answering


                                                                                   Scheduling Order
                                                                                        Page 2 of 3
discovery. The parties are encouraged to review Federal Rule of Civil Procedure 26(a)(2) to

ensure they properly disclose all testifying witnesses, not just those for whom a report is

required.



                                                 ______________________________
                                                 KEVIN R. SWEAZEA
                                                 UNITED STATES MAGISTRATE JUDGE




                                                                             Scheduling Order
                                                                                  Page 3 of 3
